Citation Nr: 1828345	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to October 1973.  He died in August 2011.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  (Although the August 2012 rating decision did not expressly discuss the issue of service connection for the cause of the Veteran's death, the associated September 2012 notification letter to the appellant stated "We have denied your claim for service connected death benefits," because "there is no evidence to show that the veteran's death was related to military service."  The appellant appealed this determination and the November 2013 statement of the case (SOC) recognized the appeal as arising from the August 2012 decision.)  The Veteran's record is now in the jurisdiction of the Muskogee, Oklahoma, RO.    

In September 2015 the Board remanded the issue of service connection for the cause of the Veteran's death to afford the appellant a hearing before the Board.  In May 2016, a videoconference hearing was held before the undersigned; a transcript is in the Veteran's record.  In July 2016 and November 2017, the case was remanded for additional development.  

[The July 2016 Board decision also granted service connection for left and right knee disabilities and remanded the issue of service connection for neuropathy of the lower extremities, to include as secondary to a service-connected lumbar spine disability.  An October 2016 rating decision implemented the Board's July 2016 award of service connection for the knee disabilities and granted service connection for left and right lower extremity radiculopathy (all effective August 3, 2011, prior to the Veteran's death).]



FINDINGS OF FACT

1.  The Veteran died in August 2011; the immediate cause of his death was multiple blunt force trauma due to a motor vehicle accident; no autopsy was conducted.

2.  At the time of his death, the Veteran's service-connected disabilities included: a right knee disability, rated 30 percent; a left knee disability, rated 30 percent; a lumbar spine disability, rated 20 percent; right lower extremity radiculopathy, rated 10 percent; left lower extremity radiculopathy, rated 10 percent; tinnitus, rated 10 percent; and, bilateral hearing loss, rated 0 percent.  It is not shown that such disabilities (or medication to treat such disabilities) caused or contributed to his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in April and July 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

In a March 2018 statement, the appellant's representative requested a hearing before the Board.  [Notably, an April 2018 statement from the appellant's representative did not request a new hearing.]  As noted above, the appellant testified on this matter at a May 2016 Board hearing.  The representative has not provided any reason why the appellant believes a second hearing is necessary.  Furthermore, the appellant's case has not been subject to any action by the United States Court of Appeals for Veterans Claims (CAVC) thereby reflecting a separate stage of the appellate process.  Consequently, her request for a second Board hearing is denied.      

Neither the appellant nor her representative has raised any other issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's death certificate shows that he died in August 2011.  The immediate cause of his death listed was multiple blunt force trauma due to a motor vehicle accident at approximately 11:10 PM.  The Official Oklahoma Traffic Collision Report shows that the Veteran's vehicle crossed over the center line and collided with a semi-trailer truck; he was ejected from his vehicle.  The report reflects that the Veteran's condition prior to death was 'Unknown'; the investigating officer did not indicate that the Veteran was under the influence of medication, very tired, sleepy, or sick.  There was no autopsy.  

At the time of the Veteran's death, his service-connected disabilities (including those granted after his death) included: a right knee disability, rated 30 percent; a left knee disability, rated 30 percent; a lumbar spine disability, rated 20 percent; right lower extremity radiculopathy, rated 10 percent; left lower extremity radiculopathy, rated 10 percent; tinnitus, rated 10 percent; and, bilateral hearing loss, rated 0 percent.  

Throughout, the appellant has contended that the Veteran's service-connected disabilities caused his death.  In an October 2012 Notice of Disagreement, the appellant reported that she spoke with the accident investigator.  She wrote, "According to the investigator, we will most likely never know for sure what caused [the Veteran] to swerve into the path of the other vehicles.  The investigator concluded two possible causes for the wreck 1) [The Veteran] possibly, fell asleep and lost control 2) [He] had a heart attack while driving" (emphasis in original).  The appellant contends that the medications that the Veteran took to treat his service-connected joint disabilities caused drowsiness, which may have resulted in him falling asleep while driving (resulting in the fatal accident).  Alternatively, she contends that the Veteran was being treated for sleep apnea, which could have ultimately caused a heart attack.  The Board notes that a May 2011 VA echocardiogram "suggest[ed] coronary artery disease."  However, as neither sleep apnea nor a heart condition/disease were service-connected, service connection for the cause of the Veteran's death under this theory of entitlement is not warranted.

Initially, the Board observes that the appellant's theory of entitlement (medications for service-connected disabilities caused drowsiness, which may have resulted in the Veteran falling asleep while driving) presents medical questions beyond the scope of common knowledge or resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While she is capable of reporting her observations as to the Veteran's daytime drowsiness prior to his death, she is not competent to determine the cause of the Veteran's death.  Accordingly, her lay assertions are not probative evidence in this matter.  Nonetheless, they are addressed by medical opinion evidence, as discussed below.

In support of her claim, the appellant submitted an October 2012 private medical statement from Dr. J.R.W.  The statement notes that the Veteran's obstructive sleep apnea, "combined with pain medication for his lumbar spondylosis and secondary bilateral lower extremity neuropathy and knee degeneration could have contributed to daytime drowsiness" (emphasis in original).  Dr. J.R.W. noted the May 2011 cardiology record (discussed above) and stated that "the auto accident could possibly have been the result of, (1) falling asleep behind the wheel, or (2) possibly a heart attack."  He concluded that: 

"...it is more likely than not, [the Veteran's] service connected Lumbar Spondylosis, first contributed to gait compensation, leading to his bilateral knee degeneration, bilateral lower extremity neuropathy, weight gain, and subsequent development of hypertension and heart disease.  It is also more likely than not, that one or all of these factors contributed to the auto accident that resulted in [the Veteran's] death."

A September 2016 VA advisory medical opinion is also of record.  The examiner reviewed the record, acknowledged Dr. J.R.W.'s statement, and opined that the Veteran's service-connected lumbar spine disability (to include medication used in the management of pain) is less likely than not of a nature that would be medically associated with causing significant drowsiness and/or impairment of ability to safely drive an automobile.  She noted that the Veteran was prescribed a codeine/Tylenol combination for pain relief.  

"It is a common medical knowledge that tolerance develops to codeine when taken for prolonged periods of time, for a chronic condition.  Drowsiness may not be a problem in chronic use due to human body getting adjusted to it.  Medical records further indicate that veteran had sleep apnea and it is a common medical knowledge that sleep apnea may cause daytime drowsiness."  

As noted above, an October 2016 rating decision implemented the Board's July 2016 award of service connection for left and right knee disabilities and granted service connection for left and right lower extremity radiculopathy (all effective August 3, 2011, prior to the Veteran's death).  

Thereafter, in an October 2016 statement (submitted with accompanying internet medical articles), the appellant argued that the September 2016 opinion did not consider the effects of medication taken by the Veteran for his posthumously service-connected bilateral knee disabilities and bilateral lower extremity radiculopathy.  In November 2017, the Board remanded the claim for an addendum opinion to answer the newly posed medical question.

In December 2017, the September 2016 examiner reviewed the record and supplied an addendum opinion.  The examiner noted that at the time of his death, the Veteran was prescribed the following medications for his service-connected disabilities: Tylenol/codeine, Ultram, Gabapentin, and Ropinirole.  She noted that the articles submitted by the appellant indicate that the prescribed medications cause sleepiness and drowsiness.  She opined that the medications singularly, or in combination, are of a nature that would cause significant drowsiness and/or impair ability to safely drive an automobile.  However, she opined it less likely than not that the service-connected disabilities (to include medication used in the management of pain) contributed to cause the fatal accident.  As rationale for her opinion, the physician noted that the Veteran had daytime sleepiness due to sleep apnea and cited a September 2006 VA clinical record which reflects that the Veteran was advised to avoid driving or operating heavy machinery until complete resolution of symptoms.  She cited an October 2010 VA clinical record which noted the appellant's report that the Veteran continued to be extremely sleepy and fell asleep anytime he sat down; hence he was not driving.  And finally, she cited a March 2011 VA clinical record which noted that the Veteran was falling asleep while driving.  She concluded that the Veteran's daytime sleepiness was related to sleep apnea.  She also noted that all of the prescribed medications contained warning labels which stated, "May cause drowsiness.  Use care when o[p]erating a car or dangerous machines."  In sum, she acknowledged that the Veteran had symptoms of falling asleep during the day due to sleep apnea and that he had been warned against the possible side effect of drowsiness by the prescribed medications, and advised to take caution if driving while taking such medications.  

The question before the Board is whether or not the medicine prescribed for the Veteran's service-connected disabilities contributed to cause the Veteran to fall asleep while driving, resulting in the fatal automobile accident.  

At the outset, the Board observes the limited amount of details from the accident (detailed above) and notes that no autopsy was conducted.  Consequently, the type of evidence that could have identified whether the Veteran actually fell asleep, or whether medication, if any, caused him to fall asleep, is not available.

The next best evidence in the matter is medical evidence which discusses the effect of the medication (and applies it to the circumstances of the case).  Consequently, the Board sought an advisory medical opinion indicating whether or not the circumstances presented support the appellant's theory of causation, namely that medication prescribed for the Veteran's service-connected disabilities caused or contributed to his death.    

As discussed above, the December 2017 opinion indicates that the primary cause of the Veteran's daytime drowsiness was his sleep apnea.  The clinical records specifically note that he was advised to avoid driving until complete resolution of sleep apnea symptoms, including daytime sleepiness.  Furthermore, if he was on medication prescribed for his service-connected disabilities, as noted in the December 2017 opinion, the instructions issued with the prescriptions specifically indicated that driving was to be avoided.  If the Veteran took the medication and drove his automobile (as shown at 11:10PM when it was dark) that would constitute misconduct, and compensation is not payable for disability or death due to the Veteran's own misconduct.  "Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  
      
Here, the reason for which the Veteran crossed into oncoming traffic is unknown because an autopsy was not conducted.  If it was, as argued by the appellant, that he fell asleep due to his service-connected disabilities (to include as due to medication prescribed for his service-connected disabilities) the preponderance of the evidence is to the effect that the primary cause of his drowsiness was his non-service-connected sleep apnea.  As indicated by the consulting VA physician, medication for service-connected disabilities was not a significant contributing cause of death because (a) the Veteran was advised not to take such medication and drive an automobile, and (b) if he took the medication and drove it nonetheless was willful misconduct.  

The Board acknowledges the October 2012 private opinion of record but finds it less probative than the December 2017 VA examiner's opinion.  The probative value of a medical opinion is generally based on the extent of familiarity with the factual record and the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the provider fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).   Dr. J.R.W.'s opinion is speculative as he reports that the medication prescribed for the Veteran's service-connected disabilities in combination with his non-service-connected sleep apnea could [emphasis added] have contributed to daytime drowsiness (italics emphasis in original).  

The more probative evidence in this matter is to the effect that the primary cause of the Veteran's daytime sleepiness was his sleep apnea; he was advised not to drive until complete resolution of sleep apnea symptoms; he was also advised not to drive while taking medication prescribed for his service-connected disabilities.  The Veteran's death is not shown to be related to his service, and the preponderance of the evidence is against a finding that service-connected disabilities caused or contributed to the cause of his death.  The preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  Accordingly, her appeal in this matter must be denied.

The Board acknowledges and appreciates the Veteran's honorable military service and sympathizes with his family's loss.  


ORDER

Service connection for the cause of the Veteran's death is denied.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


